Title: From Benjamin Franklin to Sir Charles William Blunt, 9 November 1779
From: Franklin, Benjamin
To: Blunt, Sir Charles William


Dear sir
Passy, Nov. 9. 1779.
I received your favour by Mr. Luard and I am obliged to you for introducing me to the acquaintance of So agreable a Man. He has settled his affairs here, as I understand, to his satisfaction.— My services were not necessary this Court being well disposed to do what was requested. You may be assured however, that I did him no Injury.— You gave me great Pleasure in the information that the poor little Widows affairs were at Length settled. I had the same in learning that you and yours were all well. Be so good as to present my affectionate Respects to my amiable friend Dolly and believe me Ever, with sincere Esteem, Dear sir y. m. h. &
Sir Cha. Blunt, Bart.
